



Exhibit 10(ii)


INDEMNIFICATION AGREEMENT
This INDEMNIFICATION AGREEMENT is made as of the __ day of ______, ____, by and
between Harsco Corporation, a Delaware corporation (the "Corporation"), and the
individual whose name appears on the signature page hereof (such individual
being referred to herein as the "Indemnified Representative" and, together with
other persons who may execute similar agreements, as "Indemnified
Representatives").
WHEREAS, the Indemnified Representative currently is and will be in the future
serving in one or more capacities as a director, officer, employee, or agent of
the Corporation or, at the request of the Corporation, as a director, officer,
employee, agent fiduciary, or trustee of, or in a similar capacity for, another
corporation, partnership, joint venture, trust, employee benefit plan, or other
entity, and in so doing is and will be performing a valuable service to or on
behalf of the Corporation;
WHEREAS, the Board of Directors of the Corporation has determined that, in order
to attract and retain qualified individuals, the Corporation will utilize
commercially reasonable efforts to maintain, at its sole expense, liability
insurance to protect persons serving the Corporation and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and wide-spread practice among United States-based corporations and
other business enterprises, the Corporation believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Corporation or business enterprise itself;
WHEREAS, the Indemnified Representative is willing to continue to serve and to
undertake additional duties and responsibilities for and on behalf of the
Corporation on the condition that he be indemnified contractually by the
Corporation; and
WHEREAS, as an inducement to the Indemnified Representative to continue to serve
the Corporation, and in consideration for such continued service, the
Corporation has agreed to indemnify the Indemnified Representative upon the
terms set forth herein.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and intending to be legally bound hereby, the Corporation and the
Indemnified Representative agree as follows:
1.    Agreement To Serve. The Indemnified Representative agrees to serve or
continue to serve for or on behalf of the Corporation in each Official Capacity
(as hereinafter defined) held now or in the future for so long as the
Indemnified Representative is duly elected or appointed or until such time as
the Indemnified Representative tenders a resignation in writing. This Agreement
shall not be deemed an employment contract between the Corporation or any of its
subsidiaries and any Indemnified Representative who is an employee of the
Corporation or any of its subsidiaries. The Indemnified Representative
specifically acknowledges that the Indemnified Representative's employment with
the Corporation or any of its subsidiaries, if any, is at will, and that the
Indemnified Representative may be discharged at any time for any reason, with or
without cause, except as may be otherwise provided in any written employment
contract between the Indemnified Representative and the Corporation or any of
its subsidiaries, other applicable formal severance policies duly adopted by the
board of directors of the Indemnified Representative's employer, or, with
respect to service as a Director of the Corporation, by the Corporation's
Certificate of Incorporation, By-Laws, and the Delaware General Corporation Law.
The foregoing notwithstanding, this Agreement shall continue in force after the
Indemnified Representative has ceased to serve in any Official Capacity for or
on behalf of the Corporation or any of its subsidiaries.
2.    Indemnification.
(a)    Except as provided in Sections 3 and 5 hereof, the Corporation shall
indemnify the Indemnified Representative against any Liability (as hereinafter
defined) incurred by or assessed against the Indemnified Representative in
connection with any Proceeding (as hereinafter defined) in which the Indemnified
Representative may be involved, as a party or otherwise, by reason of the fact
that the Indemnified Representative is or was serving in any Official Capacity
held now or in the future, including, without limitation, any Liability
resulting from actual or alleged breach or neglect of duty, error, misstatement,
misleading statement, omission, negligence, act giving rise to strict or product
liability, act giving rise to liability for environmental contamination, or
other act or omission, whether occurring prior to or after the date of this
Agreement. As used in this Agreement:





--------------------------------------------------------------------------------





(i)    "Liability" means any damage, judgment, amount paid in settlement, fine,
penalty, punitive damage, or expense of any nature (including attorneys' fees
and expenses);
(ii)    "Proceeding" means any threatened, pending, or completed action, suit,
appeal, arbitration, or other proceeding of any nature, whether civil, criminal,
administrative, or investigative, whether formal or informal, and whether
brought by or in the right of the Corporation, a class of its security holders,
or any other party; and
(iii)    "Official Capacity" means service to the Corporation as a director,
officer, employee, or agent or, at the request of the Corporation, as a
director, officer, employee, agent, fiduciary, or trustee of, or in a similar
capacity for, another corporation, partnership, joint venture, trust, employee
benefit plan (including a plan qualified under the Employee Retirement Income
Security Act of 1974), or other entity.
(b)    Notwithstanding Section 2(a) hereof, except for a Proceeding brought
pursuant to Section 5(d) of this Agreement, the Corporation shall not indemnify
the Indemnified Representative under this Agreement for any Liability incurred
in a Proceeding initiated by the Indemnified Representative unless the
Proceeding is authorized, either before or after commencement of the Proceeding,
by the majority vote of a quorum of the Board of Directors of the Corporation.
An affirmative defense or counterclaim of an Indemnified Representative shall
not be deemed to constitute a Proceeding initiated by the Indemnified
Representative.
3.    Exclusions.
(a)    The Corporation shall not be liable under this Agreement to make any
payment in connection with any Liability incurred by the Indemnified
Representative:
(i)    to the extent payment for such Liability is made to the Indemnified
Representative under an insurance policy obtained by the Corporation;
(ii)    to the extent payment is made to the Indemnified Representative for such
Liability by the Corporation under its Certificate of Incorporation, By-Laws,
the Delaware General Corporation Law, or otherwise than pursuant to this
Agreement;
(iii)    to the extent such Liability is determined in a final determination
pursuant to Section 5(d) hereof to be based upon or attributable to the
Indemnified Representative





--------------------------------------------------------------------------------





gaining any personal profit to which such Indemnified Representative was not
legally entitled;
(iv)    for any claim by or on behalf of the Corporation for recovery of profits
resulting from the purchase and sale or sale and purchase by such Indemnified
Representative of equity securities of the Corporation pursuant to Section 16(b)
of the Securities Exchange Act of 1934, as amended;
(v)    for which the conduct of the Indemnified Representative has been
determined in a final determination pursuant to Section 5(d) hereof to
constitute bad faith or active and deliberate dishonesty, in either such case
material to the cause of action or claim at issue in the Proceeding; or
(vi)    to the extent such indemnification has been determined in a final
determination pursuant to Section 5(d) hereof to be unlawful.
(b)    Any act, omission, liability, knowledge, or other fact of or relating to
any other person, including any other person who is also an Indemnified
Representative, shall not be imputed to the Indemnified Representative for the
purposes of determining the applicability of any exclusion set forth herein.
(c)    The termination of a proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that the Indemnified Representative is not entitled
to indemnification under this Agreement.
4.    Advancement of Expenses. The Corporation shall pay any Liability in the
nature of an expense (including attorneys' fees and expenses) incurred in good
faith by the Indemnified Representative in advance of the final disposition of a
Proceeding within thirty (30) days of receipt of a demand for payment by the
Indemnified Representative; provided, however, that the Indemnified
Representative shall repay such amount if it shall ultimately be determined,
pursuant to Section 5(d) hereof, that the Indemnified Representative is not
entitled to be indemnified by the Corporation pursuant to this Agreement. The
financial ability of the Indemnified Representative to repay an advance shall
not be a prerequisite to the making of such advance.





--------------------------------------------------------------------------------





5.    Indemnification Procedure.
(a)    The Indemnified Representative shall use his best efforts to notify
promptly the Secretary of the Corporation of the commencement of any Proceeding
or the occurrence of any event which might give rise to a Liability under this
Agreement, but the failure to so notify the Corporation shall not relieve the
Corporation of any obligation which it may have to the Indemnified
Representative under this Agreement or otherwise.
(b)    The Corporation shall be entitled, upon notice to the Indemnified
Representative, to assume the defense of any Proceeding with counsel reasonably
satisfactory to the Indemnified Representative involved in such Proceeding or,
if there be more than one (1) Indemnified Representative involved in such
Proceeding, to a majority of the Indemnified Representatives involved in such
Proceeding. If, in accordance with the foregoing, the Corporation defends the
Proceeding, the Corporation shall not be liable for the expenses (including
attorneys' fees and expenses) of the Indemnified Representative incurred in
connection with the defense of such Proceeding subsequent to the required
notice, unless (i) such expenses (including attorneys' fees) have been
authorized by the Corporation or (ii) the Corporation shall not in fact have
employed counsel reasonably satisfactory to such Indemnified Representative, or
to the majority of Indemnified Representatives if more than one (1) is involved,
to assume the defense of such Proceeding. The foregoing notwithstanding, the
Indemnified Representative may elect to retain counsel at the Indemnified
Representative's own cost and expense to participate in the defense of such
Proceeding.
(c)    The Corporation shall not be required to obtain the consent of the
Indemnified Representative to the settlement of any Proceeding which the
Corporation has undertaken to defend if the Corporation assumes full and sole
responsibility for such settlement and the settlement grants the Indemnified
Representative a complete and unqualified release in respect of the potential
Liability. The Corporation shall not be liable for any amount paid by an
Indemnified Representative in settlement of any Proceeding that is not defended
by the Corporation, unless the Corporation has consented to such settlement,
which consent shall not be unreasonably withheld.
(d)    Except as set forth herein, any dispute concerning the right to
indemnification under this Agreement and any other dispute arising hereunder,
including but not limited to matters of validity, interpretation, application,
and enforcement, shall be determined exclusively by and through final and
binding arbitration in Camp Hill, Pennsylvania, each party hereto expressly and
conclusively waiving its or his right to proceed to a judicial determination
with respect to such





--------------------------------------------------------------------------------





matter; provided, however, that in the event that a claim for indemnification
against liabilities arising under the Securities Act of 1933 (the "Act") (other
than the payment by the Corporation of expenses incurred or paid by a director,
officer, or controlling person of the Corporation in the successful defense of
any action, suit, or proceeding) is asserted by a director, officer, or
controlling person in connection with securities being registered under the Act,
the Corporation will, unless in the opinion of its counsel the matter has been
settled by controlling precedent, submit to a court of competent jurisdiction
the question whether such indemnification by it is against public policy as
expressed in the Act and will be governed by the final adjudication of such
issue. The arbitration shall be conducted in accordance with the commercial
arbitration rules then in effect of the American Arbitration Association before
a panel of three (3) arbitrators, the first of whom shall be selected by the
Corporation, the second of whom shall be selected by the Indemnified
Representative, and the third of whom shall be selected by the other two (2)
arbitrators. If for any reason arbitration under the arbitration rules of the
American Arbitration Association cannot be initiated, the necessary arbitrator
or arbitrators shall be selected by the presiding judge of the state court of
general jurisdiction in Cumberland County, Pennsylvania. Each arbitrator
selected as provided herein is required to be serving or to have served as a
director or an executive officer of a corporation whose shares of common stock,
during at least one year of such service, were quoted in the NASDAQ National
Market System or listed on the New York Stock Exchange or the American Stock
Exchange. The Corporation shall reimburse the Indemnified Representative for the
expenses (including attorneys' fees) incurred in prosecuting or defending such
arbitration to the full extent of such expenses if the Indemnified
Representative is awarded 50% or more of the monetary value of his claim or, if
not, to the extent such expenses are determined by the arbitrators to be
allocable to the Corporation. It is expressly understood and agreed by the
parties that a party may compel arbitration pursuant to this Section 5(d)
through an action for specific performance and that any award entered by the
arbitrators may be enforced, without further evidence or proceedings, in any
court of competent jurisdiction.
(e)    Upon payment under this Agreement to the Indemnified Representative with
respect to any Liability, the Corporation shall be subrogated to the extent of
such payment to all of the rights of the Indemnified Representative to recover
against any person with respect to such Liability, and the Indemnified
Representative shall execute all documents and instruments required and shall
take such other actions as may be necessary to secure such rights, including the
execution of such documents as may be necessary for the Corporation to bring
suit to enforce such rights.





--------------------------------------------------------------------------------





6.    Contribution. If the indemnification provided for in this Agreement is
unavailable for any reason to hold harmless an Indemnified Representative in
respect of any Liability or portion thereof, the Corporation shall contribute to
such Liability or portion thereof in such proportion as is appropriate to
reflect the relative benefits received by the Corporation and the Indemnified
Representative from the transaction giving rise to the Liability.
7.    Non-Exclusivity. The rights granted to the Indemnified Representative
pursuant to this Agreement shall not be deemed exclusive of any other rights to
which the Indemnified Representative may be entitled under statute, the
provisions of any certificate of incorporation, by-laws, or agreement, a vote of
stockholders or directors, or otherwise, both as to action in an Official
Capacity and in any other capacity.
8.    Reliance on Provisions. The Indemnified Representative shall be deemed to
be acting in any Official Capacity in reliance upon the rights of
indemnification provided by this Agreement. Without limiting the generality of
the foregoing, the Corporation and the Indemnified Representative acknowledge
the existence of Article III, Section 9 of the Corporation's By-Laws as restated
and adopted by the Board of Directors on March 15, 1990 and effective April 25,
1990, and confirm that the Indemnified Representative is also acting in reliance
thereon.
9.    Severability and Reformation. Any provision of this Agreement which is
determined to be invalid or unenforceable in any jurisdiction or under any
circumstance shall be ineffective only to the extent of such invalidity or
unenforceability and shall be deemed reformed to the extent necessary to conform
to the applicable law of such jurisdiction and still give maximum effect to the
intent of the parties hereto. Any such determination shall not invalidate or
render unenforceable the remaining provisions hereof and shall not invalidate or
render unenforceable such provision in any other jurisdiction or under any other
circumstances.
10.    Notices. Any notice, claim, request, or demand required or permitted
hereunder shall be in writing and shall be deemed given if delivered personally
or sent by telegram or by registered or certified mail, first class, postage
prepaid: (i) if to the Corporation, to Harsco Corporation, 350 Poplar Church
Road, Camp Hill, Pennsylvania 17011, Attention: Corporate Secretary, or (ii) if
to any Indemnified Representative, to the address of such Indemnified
Representative listed on the signature page hereof, or to such other address as
any party hereto shall have specified in a notice duly given in accordance with
this Section 10.





--------------------------------------------------------------------------------





11.    Amendments; Binding Effect. No amendment, modification, termination, or
cancellation of this Agreement shall be effective as to the Indemnified
Representative unless signed in writing by the Corporation and the Indemnified
Representative. This Agreement shall be binding upon the Corporation and its
successors and assigns and shall inure to the benefit of the Indemnified
Representative's heirs, executors, administrators, and personal representatives.
12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws provisions thereof.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first set forth above.


ATTEST:                         HARSCO CORPORATION


 
 
 



            

            




WITNESS:                        INDEMNIFIED REPRESENTATIVE


 
 
 







                    
            





